                Case 21-10474-MFW             Doc 259      Filed 04/06/21       Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
__________________________________________
In re                                      ) Chapter 11
ALAMO DRAFTHOUSE CINEMAS                   )
HOLDINGS, LLC, et al.,                     ) Case No. 21-10474 (MFW)
                                           ) (Jointly Administered)
                  Debtors.                 )
__________________________________________)

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves for admission pro
hac vice of Jennifer D. Raviele, Esq. of the law firm of Kelley Drye & Warren LLP to represent SITE
Centers Corp. in the above-captioned case and any adversary proceedings related thereto.

Dated: April 6, 2021
                                            /s/ Susan E. Kaufman
                                            Susan E. Kaufman (DE Bar No. 3381)
                                            THE LAW OFFICE OF SUSAN E. KAUFMAN, LLC
                                            919 N. Market Street, Suite 460
                                            Wilmington, DE 19801
                                            Tel: (302) 472-7420
                                            Fax: (302) 792-7420
                                            Email: skaufman@skaufmanlaw.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing, and in good standing as a member of the Bar of the State of New York and Illinois, United States
District Courts for the Eastern and Southern Districts of New York, and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for
District Court Fund effective August 31, 2016. I further certify that the annual fee of $25.00 has been or will
be paid to the Clerk of Court for District Court.

                                            /s/ Jennifer D. Raviele
                                            Kelley Drye & Warren LLP
                                            3 World Trade Center
                                            175 Greenwich Street
                                            New York, NY 10007
                                            Tel: (212) 808-7800
                                            Fax: (212) 808-7897
                                            Email: jraviele@kelleydrye.com

                               ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel's motion for admission pro hac vice is granted.
